620 S.E.2d 389 (2005)
279 Ga. 719
In the Matter of James R. VOGEL (four cases).
Nos. S05Y1082; S05Y1083; S05Y1084; S05Y1085.
Supreme Court of Georgia.
October 3, 2005.
Jonathan Winslow Hewett, Assistant General Counsel State Bar, William P. Smith, III, General Counsel, State Bar, for State Bar of Georgia.
PER CURIAM.
These disciplinary matters are before the Court pursuant to four Notices of Discipline filed by the State Bar alleging that Vogel, who was admitted to the State Bar of Georgia in 1985, violated Rules 1.2, 1.3, 1.4, 1.16 and 9.3 of the Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum sanction for a single violation of Rule 1.2 or 1.3 is disbarment, while the maximum sanction for a single violation of Rule 1.4, 1.16 or 9.3 is a public reprimand.
Although each notice of discipline deals with a different client, each shows that Vogel agreed to represent a client in a legal matter; that he essentially abandoned each client, doing little or no work on their cases and refusing or failing to return their calls and their files, despite requests that he do so; and that Vogel failed or refused to respond to inquiries from his former law firm regarding the status of these clients' cases. It appears that Vogel essentially has abandoned the practice of law without advising any of these clients. In each of these cases, Vogel was properly served with a Notice of Investigation by publication, but he failed or refused to answer the Notice of Investigation. Based on these facts, the Investigative Panel determined that Vogel had violated Rules 1.4 and 9.3 in all four cases; Rule 1.2 in two cases; and Rules 1.3 and 1.16 in three cases. The Investigative Panel properly served Vogel with Notices of Discipline recommending that he be disbarred and, as Vogel has failed to reject those Notices pursuant to Bar Rule 4-208.1(b), these matters are now ripe for review by this Court.
We have reviewed the files in each of these matters and find in aggravation, that Vogel has multiple violations in each case and that multiple disciplinary matters are being pursued simultaneously, thereby evidencing a pattern and practice of wrongful behavior on Vogel's part. Thus, although Vogel has no prior disciplinary history, we believe that the circumstances of this case warrant disbarment. Accordingly, we hereby order that the name of James R. Vogel be removed from the rolls of persons entitled to practice law in the State of Georgia. Vogel is reminded of his duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.